UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Sherry Scalercio-Isenberg,                                                 12/26/2019

                                Plaintiff,
                                                            1:18-cv-09226 (JGK) (SDA)
                    -against-
                                                            ORDER
 Citizens Financial Group, Inc.,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The above-referenced action has been referred to Magistrate Judge Stewart D. Aaron for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A).

       The parties are directed to appear for a telephonic status conference on Monday, January

13, 2020 at 4:00 p.m. The parties shall call the Court’s conference line at 212-805-0110 once all

parties are on the line.

       The Clerk of the Court is directed to mail this Order to Pro Se Plaintiff at the address

indicated on the docket.

SO ORDERED.

DATED:         New York, New York
               December 26, 2019

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
